Title: To Thomas Jefferson from William C. C. Claiborne, 1 November 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  
                     Dear Sir,
                  
                  Nw. Orleans November 1st. 1804
               
               I have forwarded you by the Ship Fame bound to Baltimore, a small Box containing a few Fossils &c. collected by a Mr. “Richard King on his excursion to the Hot Springs, on the Ouachita River,” and of which I solicit your acceptance.—
               Mr. King in his Letter to me, speaking of the Hot Springs—observes—“These Springs form the most extraordinary Phenomenon in the World. The water is hot almost to boiling, & yet delicious to the Taste. I drank plentifully of it, and bathed in its vapour which rises in profusion, and derived great benefit to my health, as did several other persons whom I saw there; afflicted with various Complaints.” Mr. King is still exploring the Ouachita Country, and has promised me a Map of that Region and a further Collection of Cureosities;—when they are received, I shall take pleasure in presenting them to you.
               Mr. King in speaking of the Poison Spring remarks, “In case of proof being made of the Water of the Poison Spring, which I send you, care ought to be taken, lest it should do mischief. I give this caution at the request of those, who pretend to know the quality of the water”.—
               A Memorandum of the Fossils &c. (furnished by Mr. King) is enclosed, together with the necessary explanations.—
               I pray you to receive the best wishes of—Dear Sir, Your faithful friend
               
                  
                     William C. C. Claiborne
                  
               
            